Blandford, Justice.
An execution in favor of the defendant in error was *650levied upon certain property, to which the plaintiff in error interposed a claim. Upon the trial of the case, the jury found the property subject, and thereupon the claimant moved the court for a new trial upon many grounds, which was denied by the court, and the claimant excepted.
1. As to the general grounds of the motion, that the verdict was contrary to law and the evidence and without evidence to support it, we need only say that, in our opinion, the evidence abundantly sustained the verdict rendered by the jury in this case, if it did not absolutely demand it.
2. There are several exceptions taken to the charge of the court, all of which we have considered, but do not think are well-founded. We think the court charged the law as applicable to the facts of this case.
3. Exception is also taken to the admission of certain evidence, to wit, the record of a case in equity between these parties and some others, wherein a decree was had for the defendant in error. The main allegations in that case were that the property now levied upon and claimed had been sold under this same execution, and that the plaintiff in error caused the same to be purchased by a person at said sale for her benefit; the bill in that case allegingthat the sale was procured by fraud, and setting forth the facts which constituted said fraud. A decree was rendered in that case setting aside the deed made by the sheriff under said sale. We think this record bore remotely upon the present case, and therefore there was no error in admitting the same in evidence.
4. Another exception is taken to the ruling of the court in refusing to allow testimony of certain witnesses for the purpose of establishing a deed which had formerly been made to the plaintiff* in error, and to show that the same had been lost or destroyed. We have *651some doubt as to whether this testimony should have been rejected; but we are satisfied that if this testimony had been admitted, the verdict is as it should have been. If this were a close case, our ruling probably would be otherwise than it is; but we think, under the facts of this case, that justice has been done, and that this litigation should cease, this being the second or third verdict rendered in favor of the defendant in error against the plaintiff in error. So the judgment of the court below is , Affirmed.